Case: 4:19-cv-00120-GHD-JMV Doc #: 112 Filed: 08/25/21 1 of 1 PagelD #: 921

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
CEDRIC C. STEWART PLAINTIFF
VS. CIVIL ACTION NO.: 4:19-cv-00120-GHD-JMV
OFFICER JEREMY MATTHEWS, ET AL DEFENDANTS

RULE 54(b) FINAL JUDGMENT WITH RESPECT TO DEFENDANT HOLLIS
MYRICK

Before the Court is an unopposed motion to direct entry of final judgment under Rule 54(b)
with respect to Defendant Hollis Myrick. In light of this Court’s prior dismissal order and
memorandum opinion, see Doc. Nos. 100 & 101, and given that Defendant Myrick’s motion is
unopposed, the Court finds that a final judgment shall be directed in favor of Defendant Myrick.

o
SO ORDERED, this the 2 6 day of August, 2021.

hth Spuult

SENIOR U.S. DISTRICT JUDGE

PD.34899720. 1
